 

ma BF WwW N

oO.cUCOllmlC EONS

12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

District Judge James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
UNITED STATES OF AMERICA, } No. 2:17-cr-00233-JLR
Plaintiff, ORDER ON DEFENDANT’S MOTION
v. FOR THE WITHDRAWAL
} OF APPOINTED COUNSEL
JESUS RODRIGUEZ-PAYAN, )
Defendant.
} PROPOSED}

 

Having considered the motion to withdraw and substitute counsel, the records and files, counsel
Sean Gillespie’s sealed motion and declaration, and the hearing conducted by the court, the court makes
the following findings:

That based upon the reasons set forth in defense counsel’s declaration and testimony elicited at the
hearing, there is an irreconcilable conflict between Mr. Rodriguez-Payan and Mr. Gillespie,

IT IS ORDERED that Sean Gillespie is removed as counsel of record,

Sap)
DONE on busnbet 8 » 2019,
| @.

DISTRICT JUDGE JAMES L. ROBART

 

Presented by:

 

3/Sean P, Gillespie
Attorney for Jesus Rodriguez-Payan

600 ist Ave, Suita LLOB
SEATTLE, WA 98104

MAIN (FAX d0G 44h 0220)
wee WWW.CGILAW.COM

ORDER ON MOTION TO WIHDRAW CARNEY
2:1 7-cr-00233-JLR GILLESPIE
PAGE -10F 1 isITT |

 

 

 
